NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YOSHIO PAUL ESTRADA-DUQUE, AKA No. 16-70256
Yoshio Paul Estrada-Doque,
                               Agency No. A088-751-018
               Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Yoshio Paul Estrada-Duque, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Estrada-Duque does not challenge the agency’s dispositive finding that his

asylum application is time-barred, or raise any arguments challenging the agency’s

denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in a party’s opening brief are

waived). Thus, we deny the petition as to Estrada-Duque’s asylum and CAT

claims.

      Substantial evidence supports the agency’s conclusion that Estrada-Duque

failed to establish that he would be persecuted on account of a protected ground.

See Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016) (“imputed

wealthy Americans” not cognizable as a particular social group); Delgado-Oritz v.

Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (“returning Mexicans from the

United States” not cognizable as a particular social group); Zetino v. Holder, 622
F.3d 1007, 1016 (9th Cir. 2010) (applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Estrada-Duque’s withholding of removal claim

                                          2                                    16-70256
fails.

         PETITION FOR REVIEW DENIED.




                                3      16-70256